Exhibit 10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is dated as of November
7, 2014 (the “Effective Date”) to that certain Employment Agreement dated as of
January 3, 2014 (the “Agreement”), between RAVINDER S. DHAT (“Executive”) and
ENDEAVOR IP, INC., a Nevada corporation (the "Corporation") is entered into by
and among the Executive and the Corporation.


RECITALS


WHEREAS, Executive and Corporation are parties to the Agreement and wish to
amend the Agreement in accordance with the terms of this Amendment;


AGREEMENT


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement.


2.           Section 3.  Section 3 of the Agreement is amended as follows to
change: (i) the Initial Term from one (1) year to three (3) years; and (ii) each
Renewal Term from one (1) year to two (2) years.


3.           Section 4.  Section 4 (with the exception of subsection (d)
therein) is deleted in full and replace with the following:


4.           Compensation of Executive.
 
(a)           The Corporation shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $300,000 per annum (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations. The
Corporation shall review the Base Salary on an annual basis and has the right
but not the obligation to increase it.


(b)           In addition to the Base Salary set forth in Section 4(a), the
Executive shall be entitled to receive an annual cash bonus in an amount that
will range from one hundred (100%) percent to one hundred and fifty (150%)
percent of his then-current Base Salary (the “Bonus”) if the Corporation meets
or exceeds criteria adopted by the Compensation Committee of the Board (the
“Compensation Committee”) for earning Bonuses which shall be adopted by the
Compensation Committee annually.  The target bonus for the Executive equals one
hundred (100%) percent of his then-current Base Salary.  Bonuses shall be paid
by the Corporation to the Executive promptly after determination that the
relevant targets have been met, it being understood that the attainment of any
financial targets associated with any bonus shall not be determined until
following the completion of the Corporation’s annual audit and public
announcement of such results and shall be paid promptly following the
Corporation’s announcement of earnings.



 
 

--------------------------------------------------------------------------------

 

(c)           Executive shall be eligible for such grants of awards under stock
option or other equity incentive plans of the Corporation adopted by the Board
and approved by the Corporation’s stockholders (or any successor or replacement
plan adopted by the Board and approved by the Corporation’s stockholders) (the
“Plan”) as the Compensation Committee of the Corporation may from time to time
determine (the “Share Awards”). Share Awards shall be subject to the applicable
Plan terms and conditions, provided, however, that Share Awards shall be subject
to any additional terms and conditions as are provided herein or in any award
certificate(s), which shall supersede any conflicting provisions governing Share
Awards provided under the Plan.  In addition to the grants provided to the
Executive contained in Section 4(d) of the Agreement which grants shall remain
in full force and effect, on the Effective Date, Executive shall be entitled to
receive a: (i) a restricted stock grant equal to fifteen percent (15%) of the
outstanding common stock of the Corporation, calculated as of the Effective
Date, which shall vest as follows: (i) 25% upon the date of the grant; and (ii)
the remainder at 12.5% every six months from the date of the Grant, beginning on
the six month anniversary of the Effective Date (the “Initial Restricted Stock
Grant”); and (ii) a grant of restricted stock equal to 50% of Executive’s then
Base Salary divided by the closing market price on the last trading day of the
Corporation’s most recent fiscal year (the “Performance Shares”).  The number of
Performance Shares earned is determined by the Corporation’s performance against
pre-established, mutually agreed upon financial targets.  Vesting of the
Performances Shares issued in accordance with this section shall be 50% on the
issuance date with the remaining 50% on the first anniversary of this Agreement;


(d)           Executive to receive 25% of all recoveries from litigation efforts
(including settlements agreements) and related license agreement revenues
executed with any third party.  Executive has the right to receive such payment
in the form of cash or shares of common stock with the number of shares to be
issued as determined by the closing price of the common stock on the date such
shares are issued.


(e)           Upon the direct or indirect sale of any of the intellectual
property held by the Corporation or a subsidiary of the Corporation or the
entire sale of a subsidiary of the Corporation or the Corporation, Executive to
receive 25% of all net proceeds resulting from such transaction.


(f)           Upon any sale of the Corporation, any subsidiary, or any of the
Corporation’s or any subsidiary’s assets (including any intellectual property),
Executive to receive a special bonus (i.e., in addition to the remuneration set
for herein) equal to 5% of all consideration realized in excess of the
Corporation’s market capitalization as of the date of (and prior to) the
announcement of the transaction and to the extent of any transaction involving
one subsidiary (or its assets) the same special bonus to apply but with the
“hurdle” amount to be 50% of the calculated market capitalization for the
Corporation in respect of Endeavor Meshtech, Inc. and 50% of the calculated
market capitalization for the Corporation in respect of Endeavor Energy,
Inc.  Endeavor MeshTech, Inc. and Endeavor Energy, Inc. are both wholly-owned
subsidiaries of the Corporation existing as of the Effective Date.  To the
extent that the Corporation forms other direct or indirect subsidiaries, then
the Corporation agrees that this subsection (f) will require an amendment.


(g)           The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time for similarly situated senior level
executives of the Corporation.


(h)           The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit Plans”).


 
 

--------------------------------------------------------------------------------

 

(i)           The Executive agrees to defer a portion of any of the cash
compensation payable pursuant to any provision contained in this Section 4 based
on the Corporation’s then cash position at the time such payment(s) are due and
payable, but the actual amount of the deferral shall be determined on the
approval of the Corporation’s Board.


           4.           Section 5(a).  Section 5(a) is amended to replace the
existing subsection (vi) as follows:


(vii)           At the Executive’s option upon a Change of Control; and


           5.           Section 5.c.  Section 5(c) is amended to delete
subsection (iv) and delete in full the entire last sentence that starts with
“For purpose of this Agreement . . ..”


6.           Section 5.e.  A new section 5.e. is added as follows:


           (e)           For purposes of this Agreement, the term “Change of
Control” shall mean: (i) the sale of the Corporation to an un-affiliated person
or entity or group of un-affiliated persons or entities pursuant to which such
party or parties acquire (y) shares of capital stock of the Corporation
representing at least fifty percent (50%) of outstanding capital stock or
sufficient to elect a majority of the Board (whether by merger, consolidation,
sale or transfer of shares (other than a merger where the Corporation is the
surviving corporation and the shareholders and directors of the Corporation
prior to the merger constitute a majority of the shareholders and directors,
respectively, of the surviving corporation (or its parent)) or (z) all or
substantially all of the Corporation’s assets determined on a consolidated
basis; or (ii) a termination of Executive’s employment pursuant to Sections
5(a)(iv), 5(a)(v) or 5(a)(vi) which occurs for a period commencing two months
prior to the Change of Control and ending 24 months after the effective date of
the Change of Control.


7.           Section 6.  Section 6 of the Agreement is deleted in its entirety
and replaced with the following:


6.           Effects of Termination.


(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i), 5(a)(iv) or 5(a)(vi), the Executive or his estate or beneficiaries, as
applicable, shall be entitled to the following severance benefits: (i) Base
Salary paid through the date of termination; (ii) Bonus pro-rated for year of
termination, based on greater of prior year bonus earned or current year bonus
that would be earned absent termination; (iii) the vesting of all Shares Awards
ceases upon termination; (iv) the Restricted Stock Grant for all unvested shares
are forfeited; (v) the unvested Performance Shares are forfeited; provided,
however that in the event of the Death of the Executive, the number of
Performance Shares to be earned shall be based on actual performance against
target; and (vi) the right to receive any payments to which Executive is
entitled pursuant to Sections 4(d), (e) and (f) through the date of termination
and for a period of 90 days thereafter should such rights to compensation occur
and (vii) reimbursement for expenses incurred but not paid prior to such
termination of employment.


(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), then the Executive shall be entitled to: (i) Base Salary paid through
the date of termination; (ii) Bonus pro-rated for the year in which termination
occurs based on greater of prior year bonus earned or current year bonus that
would be earned absent termination; (iii) the vesting of all Share Awards ceases
upon termination; (iv) the Restricted Stock Grant shall be adjusted to reflect
pro-rata vesting based on applicable vesting schedule and number of days since
each applicable grant date; (v) the Performance Shares shall be equal to the
number of Performance Shares earned based on actual performance against the
agreed upon financial targets; and (vi) and (vi) the right to receive any
payments to which Executive is entitled pursuant to Sections 4(d), (e) and (f)
through the date of termination and for a period of for a period of 90 days
thereafter should such rights to compensation occur and (vii) reimbursement for
expenses incurred but not paid prior to such termination of employment.



 
 

--------------------------------------------------------------------------------

 

(c)           Upon termination of the Executive’s employment pursuant to Section
5(a)(ii), 5(a)(v) or 5(a)(viii), then the Executive shall be entitled to: (i) a
severance payment (the “Severance Payment”), which amount shall be paid in a
cash lump sum within ten (10) days of the date of termination, in an amount
equal to the higher of the aggregate amount of the Executive's Base Salary for
the then remaining term of this Agreement or twelve times the average monthly
Base Salary paid or accrued during the three full calendar months immediately
preceding such termination; (ii) immediate vesting of all unvested Share Awards
and the extension of the exercise period of such options to the later of the
longest period permitted by the Corporation’s stock option plans or ten years
following the date of termination; (iii) payment in respect of compensation
earned but not yet paid (the “Compensation Payment”) which amount shall be paid
in a cash lump sum within ten (10) days of the date of termination and shall
include any payment for the pro-rata number of vacation days earned, but not
taken in the preceding calendar year; and (iv) payment of the cost of
comprehensive medical insurance for Executive for a period of twelve months
following the date of termination; (v) payment of the cost of office space, not
to exceed $3,000 per month for a period of twelve months from the date of
termination; and (vi) the right to receive any payments to which Executive is
entitled pursuant to Sections 4(d), (e) and (f) through the date of termination
and for a period of for a period of 90 days thereafter should such rights to
compensation occur and (vii) reimbursement for expenses incurred but not paid
prior to such termination of employment.


(d)           Upon termination of the Executive’s employment pursuant to Section
5(a)(vii), then the Executive shall be entitled to: (i) an amount equal to three
(3) times the Executive’s then Base Salary payable in a lump sum; (ii) earned
but unpaid Base Salary through the date of termination; (iii) any Annual Bonus
earned pursuant to Section 4(c), in respect of employment during the entire
calendar year preceding the calendar year in which termination occurs, but not
yet paid; (iv) any deferred compensation or bonuses, including interest or other
credits on the deferred compensation amounts as permitted pursuant to Section
4(j) of this Agreement; (v) reimbursement for expenses incurred but not paid
prior to such termination of employment; (vi) an amount equal to any accrued but
unused vacation or other paid time off as of the termination of employment;
(vii) such rights to other benefits as may be provided in applicable written
plan documents of the Corporation, including, without limitation, documents
defining applicable employee benefit plans and programs, according to the terms
and conditions of such documents; (viii) continuation of the Executive’s group
medical insurance, at the Corporation’s expenses, for eighteen (18) months after
the termination of employment, or, at the Corporation’s option, payment to the
Executive of the economic equivalent thereof; (ix) all outstanding stock
options, grants, units (including without limitation all Share Awards) issued by
the Corporation to the Executive as of the date of termination shall be
immediately vested; and (x) the right to receive any payments to which Executive
is entitled pursuant to Sections 4(d), (e) and (f) through the date of
termination.  All payments set forth herein shall be paid by the Corporation
within ten (10) days of the date of termination of employment.


(e)           Executive shall have any conversion rights available under the
Corporation’s Benefit Plans and as otherwise provided by law, including the
Comprehensive Omnibus Budget Reconciliation Act.


7.           Section 7.  Section 7 is amended to change vacation weeks from
three (3) to four (4).


8.           Section 9.  Section 9 is deleted in its entirety.


9.           Section 10.  Section 10 is deleted in its entirety.


10.           Section 12.a.  Section 12.a. is amended to remove Section 9 from
the second sentence.



 
 

--------------------------------------------------------------------------------

 

11.           Section 12.g.  Section 12(g) is deleted in its entirety and
replaced with the following:


g.           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.


12.           Reference to Agreement.  After the date of this Amendment, any
reference to the Agreement shall mean the Agreement as amended by this
Amendment.


13.           Full Force and Effect.  Except as expressly modified by this
Amendment, the Agreement is unmodified and this Amendment shall not impair the
full force and effect of the Agreement.


14.           Choice of Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to laws
that may be applicable under conflicts of laws principles.


15.           Counterparts.  This Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, Corporation and Executive have caused this Amendment to be
executed as of the date first written above.


ENDEAVOR IP, INC.




 

/s/ Andrew Uribe /s/ Ravinder S. Dhat    Andrew Uribe,  RAVINDER S. DHAT,
Personally   Member of the Board of Directors    

 
                                                                                                                                         